MEMORANDUM DECISION
                                                                    Apr 20 2015, 9:44 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                        Gregory F. Zoeller
Oldenburg, Indiana                                        Attorney General of Indiana

                                                          Brian Reitz
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Amber Mobley,                                             April 20, 2015

Appellant-Defendant,                                      Court of Appeals Cause No.
                                                          49A02-1409-CR-611
        v.                                                Appeal from the Marion Superior
                                                          Court
                                                          Cause No. 49F08-1405-CM-28061
State of Indiana,
Appellee-Plaintiff.                                       The Honorable Amy Jones, Judge
                                                          The Honorable Cheryl Maman-
                                                          Rivera, Pro Tem




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1409-CR-611 | April 20, 2015       Page 1 of 5
                                             Case Summary
[1]   Amber Mobley appeals her conviction and sentence for Class B misdemeanor

      criminal mischief. We affirm.


                                                     Issues
[2]   Mobley raises two issues, which we restate as:


                       I.      whether there is sufficient evidence to support
                               her conviction; and

                       II.     whether the trial court properly ordered her to
                               pay restitution.

                                                     Facts
[3]   In May 2014, Mobley and her children were staying with Lindsi Heaton at

      Heaton’s home in Marion County. Heaton and Mobley got into an argument,

      and Heaton asked Mobley and her family to leave. During the argument, the

      windshield of Heaton’s car was smashed. When Officer Jose Navarro of the

      Indianapolis Metropolitan Police Department arrived on the scene, Mobley

      admitted that she broke the windshield.


[4]   Mobley was charged with Class A misdemeanor criminal mischief. Following

      a bench trial, Mobley was convicted of Class B misdemeanor criminal mischief.

      The trial court sentenced her to 180 days with 176 executed and credit for time

      served for the remaining days. The trial court also sentenced Mobley to non-

      reporting probation until she paid restitution in the amount of $192.15. Mobley

      now appeals.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1409-CR-611 | April 20, 2015   Page 2 of 5
                                                   Analysis
                                      I. Sufficiency of the Evidence

[5]   Mobley argues that there is insufficient evidence that she broke the windshield.

      When reviewing a challenge to the sufficiency of the evidence, we neither

      reweigh the evidence nor assess the credibility of witnesses. Bailey v. State, 979

      N.E.2d 133, 135 (Ind. 2012). We view the evidence—even if conflicting—and

      all reasonable inferences drawn from it in a light most favorable to the

      conviction and affirm if there is substantial evidence of probative value

      supporting each element of the crime from which a reasonable trier of fact

      could have found the defendant guilty beyond a reasonable doubt. Id.


[6]   Mobley contends that her seven-year-old daughter used a brick to break the

      windshield and that she took the blame for her daughter’s actions. However,

      Heaton testified that the children had already left the premises when the

      windshield was broken and that she saw Mobley do it. This is consistent with

      Officer Navarro’s testimony that he did not see any children when he arrived

      and that he “did not see anything laying around the car area.” Tr. p. 26.

      Moreover, Mobley told Officer Navarro that she “smashed the windshield; it is

      what it is and I can’t change it now[.]” Id. at 15. Mobley’s attempt to shift the

      blame to her daughter is a request to reweigh the evidence and witness

      credibility. We must deny this request. There is sufficient evidence to support

      the conviction.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1409-CR-611 | April 20, 2015   Page 3 of 5
                                                II. Restitution

[7]   Mobley argues that there is insufficient evidence to support the trial court’s

      restitution order. “A restitution order must be supported by sufficient evidence

      of actual loss sustained by the victim or victims of a crime.” Rich v. State, 890

      N.E.2d 44, 49 (Ind. Ct. App. 2008), trans. denied. The amount of actual loss is a

      factual matter that can be determined only upon the presentation of evidence,

      and a trial court’s order of restitution is reviewed for an abuse of discretion. Id.

      We will affirm the trial court’s order if it is supported by sufficient evidence. Id.


[8]   Mobley contends there was no evidence of Heaton’s actual loss other than her

      unsupported estimate. Mobley relies on J.H. v. State, 950 N.E.2d 731, 734 (Ind.

      Ct. App. 2011), in which we reversed a restitution order based solely on a piece

      of paper with a dollar amount on it given to the prosecutor by the victim. We

      concluded:

              Neither of the purported estimates was placed into evidence and
              neither is available for our review, so we cannot determine whether the
              dollar amounts were listed on papers containing any information, such
              as a letterhead, which would show the court that the paper came from
              a legitimate business. Furthermore, neither “estimate” showed the
              cost of labor and materials.
      J.H., 950 N.E.2d at 734.


[9]   Here, however, Heaton testified at the sentencing hearing that she had gotten a

      couple of estimates to get her windshield fixed and that they were “$200.00 give

      or take maybe depending on where I went and if they had to come out to me or

      if I had to go to them.” Tr. p. 31. Moreover, two written estimates were


      Court of Appeals of Indiana | Memorandum Decision 49A02-1409-CR-611 | April 20, 2015   Page 4 of 5
       admitted into evidence in support of the restitution request. Both included

       business names, addresses, and phone numbers. Both included the parts

       needed and the adhesive to be used. One was for $192.15 and the other was for

       $202.63, and the trial court specifically chose the lower of the two estimates.

       We must conclude that this case is distinguishable from J.H. and that there is

       sufficient evidence from which the trial court could determine Heaton’s actual

       loss.


                                                 Conclusion
[10]   There is sufficient evidence to support Mobley’s conviction for Class B

       misdemeanor criminal mischief, and there was evidence of Heaton’s actual loss

       so as to support the restitution order. We affirm.


[11]   Affirmed.


       Riley, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1409-CR-611 | April 20, 2015   Page 5 of 5